COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 EDUARDO SANCHEZ,                                             No. 08-20-00179-CR
                                                 §
                           Appellant,                            Appeal from the
                                                 §
 v.                                                             243rd District Court
                                                 §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                                 §
                            State.                              (TC# 970D11378)
                                                 §


                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 18, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Todd D Morten, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before February 18, 2021.

       IT IS SO ORDERED this 20th day of January, 2020.


                                            PER CURIAM



Before Rodriguez, C.J., Palafox and Alley, JJ.